Title: To George Washington from Brigadier General Anthony Wayne, 9 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Mont[gomer]y [N.Y.] 9th July 1779
        
        Enclosed is a Letter from Genl St Clair who has sent Lieut. Butler (a Brother of the Colonels[)] to take the place of Lieut. Gibbons in the Infantry—I believe them both deserving Spirited young Officers—but can’t think myself justified in the Exchange of any Officer belonging to the Corps—least it shou’d lay a pre[ce]dent for Other exchanges from every Division and every Regement in the Army—at any time they might think proper to propose it—I shall therefore wait your Excellencies Orders on this & every similar Occation—Lieut. Gibbons seems much hurt at the proposi[ti]on altho’ Delecately Mentioned by Genl St Clair.
        I cou’d wish to draw the Light Corps together in order to Manoeuvre them & to give the Officers & men an Opportunity to mix &

become acquainted with each Other—as also to Introduce a Similarity of dress & duty.
        perhaps this may be done whilst the Enemy are at so great a Distance without any disadvantage—for before they could possibly Effect a Landing the Light Corps could be detatched to the posts they at present Occupy if thought the most proper position.
        I had a person up from the Vicinity of Stony point last evening every thing Remains as you saw them except that the Enemy have not sent a Single party out since we were there.
        I have a Small party of Rifle men hovering about them who have orders to keep them in Constant alarm—with a promise of 20 Dollars bounty for each Deserter from our army that they take up I have given the most pointed Orders to guard against a Surprize & not to trust any man in that Country. I am your Excellencies Most Obt Hume Sert
        
          Anty Wayne
        
      